Appellate Case: 19-1339      Document: 010110236864          Date Filed: 09/30/2019     Page: 1
                                                                                          FILED
                                                                              United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                              Tenth Circuit

                                FOR THE TENTH CIRCUIT                              September 30, 2019
                            _________________________________
                                                                                  Elisabeth A. Shumaker
                                                                                      Clerk of Court
    In re: TTEC HEALTHCARE
    SOLUTIONS, INC.; TTEC HOLDINGS,                                 No. 19-1339
    INC.,                                               (D.C. No. 1:18-CV-03098-RM-NRN)
                                                                     (D. Colo.)
          Petitioners.
                            _________________________________

                                         ORDER
                            _________________________________

   Before BACHARACH, KELLY, and McHUGH, Circuit Judges.
                    _________________________________

          Petitioners have filed a petition for a writ of mandamus and a motion for an

   emergency stay pending review of their mandamus petition. Petitioners seek mandamus

   relief related to the district court’s July 3, 2019, order. That order conditionally certifed a

   collective action under the Fair Labor Standards Act that includes putative plaintiffs who

   may be subject to arbitration agreements prospectively waiving their participation in a

   collective action.

          On September 12, 2019, we granted a temporary stay until further order of this

   court. We also directed the named plaintiffs to file responses to both the mandamus

   petition and the motion for an emergency stay. The named plaintiffs filed a response to

   the mandamus petition but took no position on the emergency stay motion. Having now

   considered the parties’ arguments, the district court materials, and the relevant legal

   authorities, we deny the petition for a writ of mandamus, vacate our temporary stay, and

   deny the emergency stay motion as moot.
Appellate Case: 19-1339       Document: 010110236864           Date Filed: 09/30/2019       Page: 2



          “[A] writ of mandamus is a drastic remedy[] and is to be invoked only in

   extraordinary circumstances.” In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1186

   (10th Cir. 2009) (internal quotation marks omitted). “Three conditions must be met

   before a writ of mandamus may issue. First, . . . the party seeking issuance of the writ

   must have no other adequate means to attain the relief he desires. Second, the petitioner

   must demonstrate that his right to the writ is clear and indisputable. Finally, the issuing

   court, in the exercise of its discretion, must be satisfied that the writ is appropriate under

   the circumstances.” Id. at 1187 (citations and internal quotation marks omitted). “Only

   exceptional circumstances . . . justify the invocation of this extraordinary remedy,” and

   “[t]herefore, we will grant a writ only when the district court has acted wholly without

   jurisdiction or so clearly abused its discretion as to constitute usurpation of power.” Id. at

   1186 (internal quotation marks omitted). Mandamus is not appropriate “when the most

   that could be claimed is that the district court[] . . . erred in ruling on matters within [its]

   jurisdiction.” Id. at 1187 (internal quotation marks omitted).

          Petitioners have failed to show that their right to mandamus relief is clear and

   indisputable or that granting the writ would be an appropriate exercise of this court’s

   discretion. See In re JP Morgan Chase & Co., 916 F.3d 494, 498, 501-02, 504 (5th Cir.

   2019) (denying mandamus relief notwithstanding the court’s conclusion that the district

   erred by ordering notice of FLSA collective action to employees who were known to

   have signed arbitration agreements and who did not contest the enforceability of those

   agreements). Accordingly, we deny the petition for a writ of mandamus. The temporary



                                                   2
Appellate Case: 19-1339    Document: 010110236864        Date Filed: 09/30/2019    Page: 3



   stay entered on September 12, 2019, is vacated, and the motion for an emergency stay is

   denied as moot.


                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                              3
